            Case 1:20-cv-08282-ER Document 7 Filed 10/15/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

In re:
                                                                          ORDER
AURORA COMMERCIAL CORP., et al.
                                                                      20 Civ. 8282 (ER)
                          Debtors.


RAMOS, D.J.

         On October 5, 2020, Gerard M. Pierre, pro se, initiated an appeal of a September 14,

2020 Order of the United States Bankruptcy Court, Southern District of New York against

Aurora Commercial Corp. and Aurora Loan Services, LLC (“Appellees”). Doc. 1; In re Aurora

Commercial Corp., et al., No. 19-10843, Doc. 530 (Bankr. S.D.N.Y. Sept. 14, 2020). On

October 13, 2020, Appellees requested, pursuant to Rule 13 of the Local Rules for the Division

of Business Among District Judges, that this case be marked as related to Pierre’s earlier-filed

appeal before the Honorable John G. Koeltl, Pierre v. Aurora Commercial Corp., No. 19 Civ.

11207 (JGK) (S.D.N.Y.), and transferred to him. Doc. 5. However, Pierre’s appeal before Judge

Koeltl was closed on July 24, 2020. Pierre v. Aurora Commercial Corp., No. 19 Civ. 11207

(JGK), 2020 WL 4271790, at *7 (S.D.N.Y. July 24, 2020). Under Rule 13(a)(2)(B), both cases

must be pending to be deemed related. Accordingly, Appellees request to join this case with

Pierre v. Aurora Commercial Corp., No. 19 Civ. 11207 (JGK) (S.D.N.Y.) is DENIED. In

addition, because Appellee’s request has been denied, Pierre is no longer required to file a

response as the Court had previously directed, Doc. 6.

         It is SO ORDERED.

Dated: October 15, 2020
       New York, New York
                                                          _______________________
                                                            Edgardo Ramos, U.S.D.J.
